FILED
                             NOT FOR PUBLICATION                            MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEVIN LYNN FERNANDEZ,                            No. 10-17758

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00373-ECR-
                                                 RAM
  v.

STATE OF NEVADA; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Kevin Lynn Fernandez, a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional and state law violations. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion a district court’s decision to dismiss

an action as duplicative, Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688

(9th Cir. 2007), and we reverse and remand.

      The district court abused its discretion by dismissing this action as

duplicative of Fernandez’s other action, Fernandez v. Nevada, No. 06-cv-00628-

LRH-RAM (D. Nev.), because the causes of action in the two cases do not arise

out of the same transactional nucleus of facts and do not involve substantially the

same evidence and are not, therefore, the same causes of action. See Adams, 487

F.3d at 689.

      Fernandez shall bear his own costs on appeal.

      REVERSED and REMANDED.




                                          2                                    10-17758